Name: Commission Regulation (EEC) No 130/86 of 22 January 1986 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: trade policy;  Asia and Oceania;  electronics and electrical engineering
 Date Published: nan

 24. 1 . 86 Official Journal of the European Communities No L 18 /21 COMMISSION REGULATION (EEC) No 130/86 of 22 January 1986 extending the Community surveillance of imports of certain products originating in Japan Whereas it is appropriate at the same time to revise the list of NIMEXE codes of certain products subject to surveillance , HAS ADOPTED THIS REGULATION : Article 1 In the last sentence of Article 5 of Regulation (EEC) No 653/83 , ' 31 December 1983' is hereby replaced by '31 December 1986'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10(3) thereof, After consultation within the Committee provided by the abovementioned Regulation , Whereas Commission Regulation (EEC) No 653/83 (2), as last amended by Regulation (EEC) No 3534/84 (3), intro ­ duced until 31 December 1985 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas since the undertakings to moderate exports of certain sensitive products from Japan expired at the end of 1985, it has been agreed that bilateral discussions concerning exports of certain sensitive products from Japan would take place if problems arise ; in order to obtain the necessary information for these bilateral discussions it is necessary to continue in 1986 prior surveillance of the imports of the abovementioned products , originating in Japan ; Whereas the reasons which were the basis for Regulation (EEC) No 653/83 are essentially still valid ; Whereas, consequently, the surveillance arrangements for the products listed in the Annex hereto should be extended ; Article 2 The list of NIMEXE codes named in the Annex to Regu ­ lation (EEC) No 653/83 is revised in the Annex hereto . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be apply with effect from 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1986 For the Commission Willy DE CLERCQ Member of the Commission ANNEX NIMEXE code 1986 ; 84.45-12, 84.45-14, 84.45-16, 84.45-36, 84.45-37, 84.45-48 , 84.45-51 , 84.45-64, 84.45-94, 85.14-40 , 85.14-60 , 85.15-45, 85.15-46, 85.15-47, 85.15-48 , 85.15-51 , 85.21-10 , 85.21-11 , 85.21-12, 87.02-21 , 87.02-23 , 87.02-25, 87.02-86, 87.07-21 , 87.07-24, 87.07-25, 87.07-27, 87.09-59 , 92.11-20 , 92.11-91 , 92.11-99 . (') OJ No L 35, 9 . 2 . 1982, p. 1 . (2) OJ No L 77, 23 . 3 . 1983 , p. 8 . ( 3) OJ No L 330 , 18 . 12 . 1984, p. 8 .